Citation Nr: 0109784	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
attorney-at-law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
March 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted entitlement to service connection for 
PTSD and assigned a 50 percent evaluation therefor.  In 
November 1998, jurisdiction over the case was transferred to 
the RO in Detroit, Michigan.  Thereafter, the Detroit RO, in 
a November 1999 rating decision, denied entitlement to a 
total rating based on unemployability due to service-
connected disability; the veteran subsequently perfected his 
appeal of this issue. 


REMAND

Briefly, the record reflects that VA treatment reports for 
November 1997 to March 1998 have been submitted since the 
last supplemental statement of the case on the issue of 
entitlement to a rating in excess of 50 percent for PTSD.  
38 C.F.R. § 19.31 (2000).  The veteran has not waived his 
right to have this evidence initially considered by the RO.

The Board additionally notes that although the veteran 
clearly has received treatment for his PTSD at the VA Medical 
Center (VAMC) in Phoenix, Arizona, there is no indication 
that the RO has attempted to obtain records from that 
facility.  The Board also notes that the veteran has alleged 
treatment at the Vet Center in Phoenix Arizona, but that 
records from the referenced facility have not been obtained.

The Board further notes that the veteran was afforded VA 
psychiatric examinations in March 1998 and January 1999, but 
that neither examiner distinguished the manifestations of the 
veteran's PTSD from his alcohol or substance abuse or 
provided an opinion concerning the impact of the PTSD on the 
veteran's ability to work.  In the Board's opinion, 
therefore, additional VA examination of the veteran in 
connection with the instant appeal is warranted.

The Board lastly notes that the veteran's representative has 
described the October 2000 Statement of the Case, which 
addressed the issue of entitlement to a total rating based on 
unemployability due to service-connected disability, as 
deficient because it did not provide a citation to 38 C.F.R. 
§ 3.340. 

In light of the above, the Board concludes that further 
development is warranted prior to adjudication of the instant 
appeal.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran, through his representative, 
and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records, including from the Phoenix, 
Arizona Vet Center, which have not 
already been obtained.  In any 
event, treatment records for the 
veteran from the Phoenix, Arizona 
VAMC for January 1997 to the present 
should be obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, the RO should so inform 
the veteran and his representative, 
and request them to provide a copy 
of such records.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
psychiatrist to determine the extent 
of his service-connected PTSD.  The 
examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  To the extent 
possible, the examiner should 
distinguish the manifestations of 
the veteran's PTSD from those of any 
other psychiatric disorders found to 
be present.  The examiner should 
also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the 
veteran's service-connected PTSD, to 
include whether it renders the 
veteran unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  All 
indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims file, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The report must be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000).

5.  The RO should then readjudicate 
the veteran's claim for entitlement 
to a rating in excess of 50 percent 
for PTSD, and, if not rendered moot, 
readjudicate the issue of 
entitlement to a total rating based 
on unemployability due to service-
connected disability.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction the RO should issue a 
Supplemental Statement of the Case 
which includes citation to 38 C.F.R. 
§ 3.340, and provide the veteran and 
his representative with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 







Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


